DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated March 18, 2021 in responding to the Office Action of December 24, 2020 provided in the rejection of all previous pending claims 1-20.
Claims 1, 3, 6-8, 10, 12-15, 17, and 20 have been amended.
No claims have been cancelled nor newly added.
Thus, claims 1-20 are pending for examination.
Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance: 
The prior arts of record or made of record, taken alone or in combination do not disclose and/or suggest, and/or motivation to combine, “…determining, from the payload, the URL path and the type of the policy code change; utilizing the URL path the policy code from the repository location; assigning a name for an object store to store the policy code based on the object store name information; storing a backup copy of any existing policy code in the object store; deploying the policy code received in the payload in the object store; and communicating, to a server or app, a notification comprising an indication of the policy code change...” as limitations recited in as such manners as in independent claim 8, or variants thereof, in all other independent claims.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion

6.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Kavantzas et al. (US 20130086184 A1) disclose provide a framework for conditionally attaching web service policies to a policy subject (e.g., a web service client or service endpoint) at subject runtime. 

	MINNIS et al. (US 20210026616 A1) disclose arrangements for automatically implementing bucket policy management making it automatic that all affected members are always completely and consistently informed of changes to a policy code as they occur, and making it automatic that a complete and accurate historical record is maintained regarding all policy code changes as they occur over time. 
  
Dutta et al. (US 20100030890 A1) discloses a system provisions artifacts for policy enforcement of service-oriented architecture (SOA) deployments.  The system comprises a computer-executed program code that creates a model of a SOA deployment by collecting information about SOA artifacts and mapping between business-centric applications and underlying SOA artifacts.  The system further comprises a computer-executed program code that converts the model into actionable artifacts which are provisioned to SOA policy enforcement points. 

Ramanathan et al. (US 20060075465 A1) disclose provides for a rule-based tool that assists a user in generating a secure policy document by automatically selecting security 

Birnbaum (US 5797128 A) discloses a system and method for implementing a hierarchical policy for computer system administration which is extremely flexible in assigning policies to managed objects.  Policies are defined to be rules for the values of the attributes of managed objects.  Policy groups comprise the basic building blocks and they associate a set of policies with a set of managed objects.  Policy groups can also be members of other policy groups and a policy group inherits the policies of its parent policy groups supporting the hierarchical specification of policy.  A given policy group may have multiple parents which allows the "mix-in" of policies from the parents.  Cloning and templates in conjunction with validation policies and policy groups provide standardization and a concomitant reduction in system administration complexity.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/MARINA LEE/Primary Examiner, Art Unit 2192